Citation Nr: 0628912	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 18, 2002, for 
entitlement to additional compensation for a dependent 
spouse.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to November 
1983 and from April 1985 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, denying an effective date earlier than 
April 18, 2002, for entitlement to an increased level of VA 
compensation for a spouse.  Notice is taken that, pursuant to 
regulation, the payment of benefits based on the earlier 
determination was made from the first date of the month 
following the determination of entitlement, which in this 
instance was May 1, 2002.  38 C.F.R. § 3.31 (2005).  As such, 
the appellate issue has been recharacterized herein to 
reflect accurately the question presented for review, which 
is that of entitlement to an effective date earlier than 
April 18, 2002, for entitlement to additional VA compensation 
for a spouse.  

The record contains a brief executed on April 12, 2006, from 
a veterans' service organization.  However, there is no power 
of attorney or other document appointing that or any other 
organization or individual as the veteran's representative in 
matters pending before VA.  The record indicates that at 
least three attempts have been made by VA to locate the 
veteran to clarify whether he wishes to appoint a 
representative, including a letter sent by the Board in 
August 2006 to the veteran's last address of record.  The 
veteran has not responded to these letters; the last 
correspondence sent by the Board was returned as 
undeliverable.  Accordingly, the Board must proceed as if the 
veteran is not represented by any service organization, 
attorney, agent, or other entity because additional efforts 
to contact the veteran would be futile.  To the extent that 
the veteran may have a new address but has not informed VA, 
it is well-established that it is the claimant's 
responsibility to keep VA advised of his or her whereabouts.  
If he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).


FINDING OF FACT

The record does not indicate that all necessary information 
was furnished to VA prior to April 18, 2002, by the veteran 
with respect to her marriage to R.R.R. and the termination of 
such marriage by R.R.R.'s death.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 18, 2002, for additional VA compensation for a 
spouse have not been met.  38 U.S.C.A. §§ 103(c), 1115, 5100, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.4(b)(2), 3.50, 3.102, 3.159, 3.204, 3.205, 
3.206, 3.213, 3.400, 3.401, 3.650, 3.661 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION OF LAW

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he/she should submit all pertinent evidence in his/her 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the RO to the 
veteran in April 2005 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include notifying the veteran 
of the information and evidence needed to substantiate and 
complete her claim, notice of what part of that evidence is 
to be provided by her and notice of what part VA will attempt 
to obtain for the claimant.  Notice of the elements 
identified in Dingess/Hartman is shown to have been provided 
by the RO through March 2006 correspondence to the veteran, 
but given that entitlement to service connection is not 
herein at issue, the holding in Dingess/Hartman is not 
applicable under the facts of this case.  

In Pelegrini v. Principi, 18 Vet App 112, 120, 121 (2004), 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
the case.  However, the issue was readjudicated after the RO 
issued to April 2005 VCAA letter noted above.  See November 
2005 Supplemental Statement of the Case. 

Moreover, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
That is, there has been no plausible showing of how the 
essential fairness of the adjudication was affected.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 123 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  

It is also pertinent to note that recent correspondence 
mailed to the veteran has been returned as undeliverable.  As 
noted in the introduction above, it is the veteran's 
responsibility to keep VA advised of her whereabouts.  Hyson, 
supra.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The veteran has failed to respond 
to numerous letters during this appeal that have specifically 
requested action or information from her.

In terms of the VA's duty to assist obligation, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development with respect to 
this matter.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations to the extent possible.  
Further, VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See also 38 C.F.R. § 3.103 (2005).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


Merits of the Claim

This case turns on what date the record was adequately 
documented as to the date and place of one of the veteran's 
prior marriages and the date and place of the termination of 
such marriage.  The veteran argues that, upon her discharge 
from service in October 1995, she visited the RO in Honolulu, 
Hawaii, and provided the necessary information and 
documentation to RO personnel.  In addition, she avers that 
when the RO requested additional information from her 
regarding her dependents, such information was furnished 
through face-to-face contact with RO employees.  While she 
admits that she is without proof of her contacts with RO 
personnel in October 1995 and thereafter, she believes that 
entitlement to additional VA compensation should be made 
effective from October 1995.  

The law provides that an award of additional compensation on 
account of a dependent based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action. 38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of the marriage, 
birth, or adoption. 38 U.S.C.A. § 5110(n).  Otherwise, the 
effective date for an award of additional benefits for a 
dependent shall be the latest of the following dates:  The 
date notice is received of the dependent's existence, if 
evidence is received within one year of the VA's request, the 
date dependency arises, the effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action, or the 
date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).

An additional amount of compensation may be payable for a 
spouse and children where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (b)(2).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the absence 
of conflicting information, proof of marriage, which meets 
the requirements of § 3.205(a) together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decrees.  38 C.F.R. § 3.205(b).

In addition, VA will accept the written statement of a 
claimant as proof of marriage for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
spouse's social security number.  38 C.F.R. § 3.204(a)(1).  
Other evidence is required under certain circumstances such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. 
§ 3.204(a)(2).

Information on file shows that, prior to her discharge from 
service, the veteran applied for VA vocational rehabilitation 
benefits, indicating that she had a spouse and two children.  
No other identifying data with respect to her dependents were 
furnished at the time of such application or during the 
process that followed to determine her entitlement.

In her initial VA application for compensation benefits filed 
in May 1996, the veteran reported that she was then married 
to A.R.C., that a prior marriage to D.L.S. had been 
terminated by divorce in Honolulu, Hawaii, on an unspecified 
date, and that a prior marriage to R.R.R. had been terminated 
by his death on November [redacted], 1983, in Honolulu.  

By rating action in November 1996, the veteran was found to 
be entitled to service connection for various disorders, as 
well as special monthly compensation, and by the VA's letter, 
dated in December 1996, she was advised that VA compensation 
benefits had been awarded to her as a single veteran with no 
dependents, as the information she had previously furnished 
was incomplete, and additional information or documentation 
was needed.  

Received by VA in May 1997 were a VA Form 21-686c, 
Declaration of Status of Dependents, and a marriage 
certificate indicating the veteran's marriage to A.R.C. in 
Honolulu, Hawaii on July [redacted], 1983; birth certificates for two 
children born to the veteran; and a decree from an Hawaii 
state court indicating that the veteran and D.L.S. were 
divorced as of April 19, 1982.  No response was therein 
provided by the veteran as to the date and place of her 
marriages to D.L.S. or R.R.R. or the date of the termination 
of her marriage to R.R.R..

By correspondence, dated in June 1997, the RO advised the 
veteran in writing that additional VA compensation was 
payable to her for her dependent children, and by subsequent 
letter, also dated in June 1997, the RO informed her that 
additional compensation could not be approved for a spouse, 
because the evidence of record indicated that she had married 
A.R.C. on July [redacted], 1983, prior to the death of R.R.R. in 
November 1983.

No response to the RO's June 1997 correspondence was received 
until April 18, 2002, when the veteran telephoned the RO and 
indicated that she had been married since 1988 and wished to 
have her dependent spouse added to her award.  Received in 
follow-up by the RO in May 2002 was a signed statement from 
the veteran indicating that R.R.R. had died in November 1982 
in Honolulu, Hawaii, and by report of contact in July 2002, 
the veteran advised RO personnel that she had married R.R.R. 
in May 1982 and that she had married D.L.S. in Fallon, 
Nevada, in August 1978.  

The RO informed the veteran by letter, in July 2002, that her 
award of VA compensation had been amended as of May 1, 2002, 
for various reasons, including the addition of a spouse to 
her compensation award.  

Incomplete, if not incorrect or conflicting information was 
provided by the veteran to VA prior to April 18, 2002, with 
respect to the date and place of the veteran's marriage to 
R.R.R., as well as the month and year of his death.  Contrary 
to the veteran's arguments, the record in no way indicates 
that she provided complete data or documents regarding her 
three marriages, such that her award of VA compensation could 
be amended prior to April 18, 2002, for the addition of a 
spouse.  As noted by the veteran, it is apparent that RO 
personnel at some point subsequent to her submission of the 
VA Form 21-686c in May 1997 annotated such document in the 
spaces left blank by the veteran with information she had 
previously provided with her original claim for VA 
compensation.  This latter action was an attempt to clarify 
the data provided to date and does not establish a basis for 
the assignment of an earlier effective date.  In all, the 
information needed to add the veteran's spouse, A.R.C., to 
her award of VA compensation was not submitted to VA prior to 
April 18, 2002, and as such, payment of the benefits could 
not commence earlier than the first day of the following 
month, May 1, 2002.  Inasmuch as entitlement to the benefit 
sought did not arise earlier than April 18, 2002, any 
reliance by the veteran on 38 C.F.R. § 3.400(o)(2) as a basis 
for an earlier effective date is misplaced.  

The record as a whole fails to establish the veteran's 
entitlement to an effective date earlier than April 18, 2002, 
for the addition of a dependent spouse, A.R.C., to her award 
of VA compensation.  38 U.S.C.A. §§ 103(c), 1115, 5110; 38 
C.F.R. §§ 3.1(j), 3.4(b)(2), 3.50, 3.204, 3.205, 3.206, 
3.213, 3.400, 3.401, 3.650, 3.661.










ORDER

An effective date earlier than April 18, 2002, for 
entitlement to additional VA compensation for a spouse is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


